Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   DETAILED ACTION

1. This action is response to amendment filed on 02/02/2021. Claims 1-20 are pending.
EXAMINER'S AMENDMENT

 	2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	3. Authorization for those examiner's amendments were given in a telephone interview with Attorney Robert W. Bergstrom, Reg. No. 39,906 on 02/25/2021.

	4. The claim has been amended as follow:
10.    (Currently amended) The automated-application subsystem of claim 9 wherein the distributed-function-service further comprises a spot-bid service that accesses cloud-computing vendors to acquire virtual machines for instantiation of user-defined functions[[,]].
                                  
                                           Reasons for allowance

 	5. The Examiner was persuaded by the arguments filed on 08/28/2020 with respect to the prior arts do not suggest functions-as-a service technologies, and do not suggest incorporating function-as-a-service technologies into application blueprints and into automated-application-release-management system (Remark, page 18).
6. With respect to claims 1, 16 and 20, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
7. Specially, for claim 1, it fails to teach an automated-application subsystem of an automated-application-release-management system within a cloud-computing facility having multiple servers, data storage devices, and one or more internal networks, the automated-application subsystem comprising: an application-blueprint-generation subsystem that generates an application blueprint for a distributed application; an application-provisioning engine, to which the application blueprint is input, that allocates computational resources from one or more computing facilities for execution of the application described by the application blueprint, and interfaces to a distributed-function-service provisioning interface provided by a distributed-function-service to 

8. Specially, for claim 16, it fails to teach a method, carried out by an automated-application subsystem of an automated-application-release-management system within a cloud-computing facility having multiple servers, data-storage devices, and one or more internal networks, that provides a distributed-function service, the method comprising: providing a distributed-function-service provisioning interface through which an application-provisioning engine instantiates user-defined functions specified in a distributed-application blueprint on one or more cloud-computing facilities; and providing a distributed-function-service execution interface through which a distributed application calls user-defined functions instantiated on the one or more cloud computing facilities. The same reasoning applies to claim 20 mutatis mutandis.  
9. Accordingly, claims 1-7, 9-20 further limit the allowed claims, therefore they are also allowed.

				Conclusions


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452